DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.
Claim Status

Claims 1-2, 4-7, 9-14, and 16-31 are pending in the current application. Claims 12-14 and 16-29 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to Claim 31, the instant specification does not provide support for the full range of thermal treatment of the porous sorbent particulate “at a temperature less than 400°C”. The instant specification at [0028] states that the impregnated sorbent which has deposited metal oxides or hydroxides may be subjected to a thermal treatment, which may be performed at about ambient temperature, for example, about 23°C to about 1200°C. The instant specification further states at [0028] that the thermal treatment may be performed at a number of values, or any range made of any two of those values, including about 400°C. Therefore, the Examiner suggests amending Claim 31 to “wherein the porous sorbent particulate has been thermally treated at a temperature from about 23°C to about 400°C”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-11, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamatsu (US 5,948,265).
With regard to Claims 1 and 2, Wakamatsu discloses an ion-exchanger which comprises zirconium hydroxide supported on active carbon (Abstract). Wakamatsu discloses a composition comprising a porous sorbent particulate (Claim 1), wherein the porous sorbent particulate is activated carbon (Claim 2) (C3/L6-8, porous active carbon). Wakamatsu discloses at least one of zirconium oxide or zirconium hydroxide that is deposited within the pores of the porous sorbent particulate (Abstract, C3/L64-67, the zirconium compound is impregnated into the active carbon). Wakamatsu discloses wherein the porous sorbent particulate may be formed from coconut shell, coal, wood, peat, lignite, and pitch (C2/L59-67).
With regard to Claims 9 and 10, Wakamatsu discloses wherein the contact pH of the composition is from about 5.5 to about 10 (Claim 9), or from about 6.5 to about 8.5 (Claim 10) (C9/Example 1, pH 8.0 to 9.0). Furthermore, regarding limitations recited in Claims 9 and 10 which are directed to specific properties of the composition recited in said claims, it is noted that once a composition is disclosed to comprise a porous sorbent particulate having a metal oxide or hydroxide deposited in the pores of the porous sorbent particulate, such as an activated carbon sorbent with zirconium oxide deposited therein (see citations above), and therefore is the same as the composition of Claims 9 and 10, it will, inherently, display the recited properties.  See MPEP §2112.
With regard to Claim 11, Wakamatsu discloses wherein the composition is formed by the steps of: contacting a porous sorbent particulate with a solution, wherein the solution comprises at least one of zirconium oxide or zirconium hydroxide or a 
With regard to Claim 30, Wakamatsu discloses a water treatment apparatus comprising the composition of Claim 1 (Abstract, C1/L16-19, C2/L59-67, C3/L64-67).
With regard to Claim 31, Wakamatsu discloses wherein the porous sorbent particulate has been thermally treated at a temperature of less than 400°C (C9/Example 1, impregnated granular active carbon dried at 110°C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 5,948,265).
With regard to Claims 4 and 5, Wakamatsu discloses all the limitations in the claims as set forth above. Wakamatsu discloses that wet granular active carbon was immersed into six zirconium oxychloride solutions of concentrations ranging from 8% to 28% by weight in terms of ZrO2 (C9/Example 1). The impregnated granular active carbon was processed by filtration and drying followed by treatment with sodium hydroxide to form zirconium hydroxide in the granular active carbon (C9/Example 1). Table 1 (C16) shows that the amount of supported zirconium hydroxide ranged from 0.32 to 0.94 mols Zr/kg active carbon). Since zirconium has a molar mass of 91.224 g/mol, the amount of supported zirconium hydroxide ranges from 2.9% to 8.6% kg Zr/kg active carbon (0.32 * 91.224 g/mol Zr / 1000 g/kg * 100 = 2.9%). Wakamatsu discloses that the adsorption capacity of the impregnated active carbon varied with the concentration of the zirconium oxychloride solution and amount of supported zirconium hydroxide (C16/Table 1).
Claim 4), or from about 0.1 wt% to about 1 wt% (Claim 5).
As the adsorption capacity of zirconium hydroxide impregnated active carbon is a variable that can be modified, among others, by adjusting the amount of impregnated zirconium hydroxide in the active carbon (i.e., wt %), the precise wt % of zirconium hydroxide impregnated in the active carbon would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount of zirconium oxide or zirconium hydroxide from about 0.1 wt% to about 2 wt% (Claim 4), or from about 0.1 wt% to about 1 wt% (Claim 5) cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the amount of impregnated zirconium hydroxide in the active carbon in the composition of Wakamatsu to obtain the desired adsorption capacity (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
















Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 5,948,265), as applied to the claims above, and further in view of Jin et al. (US 2011/0139726).
Regarding claims 6 and 7, Wakamatsu discloses all of the claim limitations as set forth above.  Wakamatsu is directed to the removal of noxious ions from waste water (C1/L16-19). However, the reference is silent to the composition further comprising a second porous sorbent particulate which is substantially free of metal oxide or metal hydroxide deposited within its pores.
Jin discloses a composition useful for treating water comprising a porous sorbent particulate of activated carbon (abstract, [0051]-[0052], [0126]), and at least one of a metal oxide or metal hydroxide that is deposited within the pores of the porous sorbent particulate ([0068], [0045]).  Jin discloses that the composition also includes a second porous sorbent particulate which is substantially free of metal oxide or metal hydroxide deposited within its pores ([0066], [0069]-[0072]; coated media mixed with uncoated media).  Jin discloses that the ratio of the porous sorbent particulate and the second porous sorbent particulate is about 5:1 to about 1:5 ([0070]-[0072]; 1.0% to 35% coated particles in coated/uncoated mixture with specific percentages identified within that range; 35% is approximately 1:2).  Jin teaches that this combination of coated and uncoated media allows for the coated particles to provide new removal capabilities to the water treatment device without affecting the original functions of the activated carbon material ([0053]; [0076]).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777